Title: Dumas to the American Commissioners, 19[-24] January 1779: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, January 19[-24], 1779, in French: The only thing that happened at the Assembly of Holland was the reading of the ambassador’s latest memorandum. I met five times today with the French ambassador and as often with our friend. January 20: The pensionaries of Amsterdam have expressed to the ambassador their hope that the other Dutch towns will not be deprived of the favors Amsterdam enjoys. The representatives of the other towns treat the Amsterdam representatives with much respect and seek their intercession. The new French regulations will be promulgated on January 26 unless the king receives the response he requests. January 21: The admiralty extends the granting of convoys (although excluding ships’ timbers), but not until crews have been assigned; this is just playing for time. The assembly has delayed everything until tomorrow. The Grand Facteur asked me to report on what I learned. January 22: The Grand Pensionary proposes delaying the resolution on convoys until the 26th; Amsterdam objects and Haarlem proposes amendments. January 23: The terms are still being debated; a messenger has been sent to Paris to obtain a delay of a week. January 24: I send this via Rotterdam to confuse curious gossipers. [P.S.]: Amsterdam declares it will stand firm.>
